MIDAS MEDICI GROUP HOLDINGS, INC. 445 Park Avenue New York, New York 10022 April 13, 2012 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance 100 F. Street, N.E. Washington, D.C. 20549 Re: Midas Medici Group Holdings, Inc. Registration Statement on Form S-1 Filed February 7, 2012 File No. 333-179400 Dear Sir or Madam: Pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended, Midas Medici Group Holdings, Inc. (the “Company”) hereby requests that the Securities and Exchange Commission consent to the withdrawal of the Company’s Registration Statement on Form S-1 (Registration No.333-179400), together with all exhibits thereto (collectively, the “Registration Statement”). The Company is requesting withdrawal of the Registration Statement due to market conditions. No securities were sold pursuant to the Registration Statement. Questions concerning this application for withdrawal may be directed to the Company’s legal counsel, Thomas A. Rose of Sichenzia Ross Friedman Ference LLP, at (212) 930-9700. Thank you for your assistance in this matter. Sincerely, MIDAS MEDICI GROUP HOLDINGS, INC. By: /s/Nana Baffour Nana Baffour Chief Executive Officer
